                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02721-MEH

RELAXIMALS, INC.,

       Plaintiff,

v.

BRENTWOOD ORIGINALS, INC.,

       Defendant.


                                             ORDER


       Before me is Defendant’s Motion to Dismiss for Lack of Jurisdiction or Venue Change.

ECF 20. For the following reasons, I will deny the motion.

                                        BACKGROUND

I.     Procedural History

       Plaintiff initiated this action on September 24, 2019, alleging one count of copyright

infringement. Defendant filed a motion to dismiss on November 25, 2019, arguing a lack of

personal jurisdiction under Fed. R. Civ. P. 12(b)(2) and improper venue under 28 U.S.C. § 1400(a).

In response, Plaintiff filed its First Amended Complaint (“FAC”) on December 16, 2019. ECF 15.

Defendant filed this renewed motion to dismiss on January 13, 2020, which is now fully briefed.

I find that this matter may be decided on the briefs, and that an evidentiary hearing would not

substantially assist me in determining personal jurisdiction.
II.    Statement of Facts

       The following are factual allegations made by Plaintiff in its FAC for jurisdictional analysis. 1

1.     Two brothers and a friend created Relaximals, a “collection of . . . plush play pillows –

eight animal inspired pillows.” Am. Compl. ¶ 5, ECF 15 at 3. Plaintiff refers to these eight pillows

as “the Copyrighted Collection” and attaches pictures of each to the FAC.

2.     Plaintiff was formed in 2015 to commercialize the play pillows.

3.     Plaintiff filed for and obtained United States Copyright Registration No. VAu 1-229-835

for the Copyrighted Collection effective September 21, 2015.

4.     The Copyrighted Collection is sold throughout the United States via the Plaintiff’s own

website and “e-tailers,” online retailers.    The Copyrighted Collection is advertised through

promotional videos on YouTube.com and video advertisements on Facebook.com and local

broadcast television.

5.     Plaintiff has not authorized Defendant to sell or distribute the Copyrighted Collection.

6.     Defendant is a manufacturer and distributor of home furnishings such as decorative

pillows, outdoor cushions, and many other similar products. Defendant distributes its products

through online sites such as Amazon.com and Overstock.com (direct to consumer sales), wholesale

sales to print and mail catalog retailers such as Fresh Finds, and wholesale sales to brick and




1 “When   . . . a district court grants a motion to dismiss for lack of personal jurisdiction without
conducting an evidentiary hearing, the plaintiff need only make a prima facie showing of personal
jurisdiction to defeat the motion.” Soma Med. Int’l v. Standard Chartered Bank, 196 F.3d 1292,
1295 (10th Cir. 2017). In the present case, neither party sought jurisdictional discovery or an
evidentiary hearing. Defendant did submit an affidavit which establishes that it has no physical
presence (nor business registration) in Colorado and does no business here in any manner other
than that outlined herein, facts that Plaintiff does not dispute.

                                                 2
mortar retailers, including TJ Maxx, Marshalls, Ross, and HomeGoods.                   Colorado has

approximately thirty-six such stores.

7.     Defendant caused to be manufactured, distributed, and sold “cat, frog, owl, and panda

animal play pillows” that Plaintiff alleges are substantially similar to the cat, frog, owl, and panda

pillows in the Copyrighted Collection. Plaintiff terms Defendant’s pillows as “Infringing Works.”

Plaintiff also alleges Defendant created the Infringing Works by intentionally copying the

Copyrighted Collection without Plaintiff’s consent. The Infringing Works were first offered for

sale on Amazon.com around November 2016.

8.     The only allegations relating to sales are that they are accomplished as stated in Paragraph

6, supra. There is no allegation that Defendant operates an interactive website of its own, on which

purchases or inquiries could be made; however, in its Response, Plaintiff does contend that

Defendant has a “storefront” on Amazon.com that is interactive with the consumer. Residents of

Colorado could purchase the Infringing Works by any of the means in Paragraph 6, supra.

9.     In March 2018, Plaintiff conducted a search on Amazon.com using the keyword

“Relaximals.” “The search yielded sponsored advertisements for Defendant’s Infringing Works,”

Am. Compl. ¶ 22, leading Plaintiff to allege that “Defendant actively and intentionally advertised

the Infringing Works on Amazon.com by paying the retail giant Amazon.com to list its Infringing

Works as Sponsored Products when a consumer searched Amazon.com for ‘Relaximals,’” id. ¶

23.

10.    On June 1, 2018, Plaintiff’s counsel sent a cease and desist letter to Defendant concerning

the Infringing Works. On July 3, 2018, Defendant’s counsel responded but did not agree to

discontinue the manufacture, distribution, and sale of the Infringing Works. Allegedly, Defendant

continues to sell the Infringing Works to date.


                                                  3
                                      LEGAL STANDARDS

I.     Dismissal under Fed. R. Civ. P. 12(b)(2)

       As noted above, because I did not conduct an evidentiary hearing, Plaintiff need only make

a prima facie showing of jurisdiction. Soma Med. Int’l, 196 F.3d at 1295. “The plaintiff may make

this prima facie showing by demonstrating, via affidavit or other written materials, facts that if true

would support jurisdiction over the defendant.” OMI Holdings, Inc. v. Royal Ins. Co., 149 F.3d

1086, 1091 (10th Cir. 1998).

       The allegations in the complaint must be taken as true to the extent they are
       uncontroverted by the defendant’s affidavits. If the parties present conflicting
       affidavits, all factual disputes must be resolved in the plaintiff’s favor, and the
       plaintiff’s prima facie showing is sufficient notwithstanding the contrary
       presentation by the moving party. However, only the well pled facts of plaintiff’s
       complaint, as distinguished from mere conclusory allegations, must be accepted as
       true.

Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995) (citations and internal quotation

marks omitted). “[T]o defeat a plaintiff’s prima facie showing of jurisdiction, a defendant must

present a compelling case demonstrating that the presence of some other considerations would

render jurisdiction unreasonable.” OMI Holdings, Inc., 149 F.3d at 1091 (citation and internal

quotations omitted).

       “Jurisdiction to resolve cases on the merits requires . . . authority over the parties (personal

jurisdiction), so that the court’s decision will bind them.” Gadlin v. Sybron Int’l Corp., 222 F.3d

797, 799 (10th Cir. 2000) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577 (1999)).

In a federal question case, the federal court must determine “(1) ‘whether the applicable statute

potentially confers jurisdiction’ by authorizing service of process on the defendant and (2) whether

the exercise of jurisdiction comports with due process.’” Peay v. Bellsouth Med. Assistance Plan,

205 F.3d 1206, 1209 (10th Cir. 2000) (citation omitted). As there is no federal statute authorizing


                                                  4
nationwide personal jurisdiction in this case, Fed. R. Civ. P. 4(k)(1)(A) refers to the Colorado long-

arm statute. Old Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 903 (10th Cir. 2017). In

Colorado, only one inquiry is necessary, as the Colorado long-arm statute, Colo. Rev. Stat. § 13-1-

124(1), “confer[s] the maximum jurisdiction permitted by the due process clauses of the United

States and Colorado constitutions,” and its requirements are necessarily addressed under a due

process analysis. Archangel Diamond Corp. v. Lukoil, 123 P.3d 1187, 1193 (Colo. 2005).

II.    Venue under 28 U.S.C. § 1400(a)

       A claim under the Copyright Act is governed by the venue provisions of 28 U.S.C. §

1400(a): “Civil actions, suits, or proceedings arising under any Act of Congress relating to

copyrights or exclusive rights in mask works or designs may be instituted in the district in which

the defendant or his agent resides or may be found.” If I find that Defendant is subject to personal

jurisdiction in Colorado, this is also a proper venue for the action. AF Holdings, LLC v. Does 1-

1058, 752 F.3d 990, 996 (D.C. Cir. 2014); Milwaukee Concrete Studios, Ltd. v. Fjeld Mfg Co., 8

F.3d 441, 445 (7th Cir. 1993). As Senior Judge Robert E. Blackburn noted in Allison v. Wise, 621

F. Supp. 2d 1114, 1118 (D. Colo. 2007): “‘A defendant “may be found” in any judicial district to

which he would be subject to personal jurisdiction.’ See Health Grades, Inc. v. Decatur Mem’l

Hosp., 190 F. App’x 586, 587–88 (10th Cir. 2006); Triple A P’ship v. MPL Commc’ns, Inc., 629

F. Supp. 1520, 1522 (D. Kan. 1986). Thus, for present purposes, the personal jurisdiction and

venue issues are essentially identical. Hudye Soil Services, Inc. v. Tyler, 46 F. Supp. 2d 1157,

1161 (D. Kan. 1999).”

                                           ANALYSIS

       Defendant contends that the contacts alleged by Plaintiff do not support personal

jurisdiction in Colorado. Defendant submits an affidavit outlining its lack of contacts in Colorado,


                                                 5
but I do not believe it is necessary to consult that submission, because the facts contained therein

do not materially deviate from the allegations in the FAC. Plaintiff does not rely on any actual

“presence” of Defendant in Colorado, but rather on the activity described in the Statement of Facts,

supra. Further, Plaintiff does not assert general personal jurisdiction over Defendant. Therefore,

this analysis addresses specific personal jurisdiction.

I.      Due Process

        When evaluating specific personal jurisdiction under the Due Process Clause, the Tenth

Circuit conducts a two-step analysis. At the first “due process” step, a court examines “whether

the non-resident defendant has ‘minimum contacts’ with the forum state such ‘that he should

reasonably anticipate being haled into court there.’” TH Agric. & Nutrition, LLC v. Ace European

Grp. Ltd., 488 F.3d 1282, 1287 (10th Cir. 2007) (citations omitted). These minimum contacts

must be purposeful. Old Republic Ins. Co., 877 F.3d at 903 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 476 (1985)).

        For the second step, a court determines whether “exercise of jurisdiction over the defendant

offends ‘traditional notions of fair play and substantial justice,’” that is, whether the exercise of

jurisdiction is “reasonable” under the circumstances of a given case. TH Agric. & Nutrition, LLC,

488 F.3d at 1287 (citations omitted). “This analysis is fact specific.” ClearOne Commc’ns., Inc.

v. Bowers, 643 F.3d 735, 763 (10th Cir. 2011) (quoting Emp’rs Mut. Cas. Co. v. Bartile Roofs,

Inc., 618 F.3d 1153, 1159 (10th Cir. 2010)). In assessing reasonableness, a court considers: (1)

the burden on the defendant, (2) the forum state’s interest in resolving the dispute, (3) the plaintiff’s

interest in receiving convenient and effective relief, (4) the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies, and (5) the shared interest of the several

states in furthering fundamental substantive social policies. Id. at 764.


                                                   6
II.    Minimum Contacts/Purposeful Availment

       A.      Legal Standards

       In order to assert personal jurisdiction over Defendant, it must have purposefully availed

itself of the forum, in a manner that is connected to the facts of the case. “Under the specific-

jurisdiction requirement, a plaintiff satisfies the minimum-contacts standard by showing that (1)

the defendant has purposefully availed itself of the privilege of conducting activities or

consummating a transaction in the forum state, and (2) the litigation results from the alleged

injuries that arise out of or relate to those activities.” Emp’rs Mut. Cas. Co.., 618 F.3d at 1160.

“Specific jurisdiction is confined to adjudication of issues deriving from, or connected with, the

very controversy that establishes jurisdiction.” Goodyear Dunlop Tires Ops., S.A. v. Brown, 564

U.S. 915, 919 (2011). In Walden v. Fiore, 571 U.S. 277 (2014), the Supreme Court re-articulated

the criteria for establishing specific jurisdiction: “The inquiry whether a forum State may assert

specific jurisdiction over a nonresident defendant ‘focuses on the relationship among the

defendant, the forum, and the litigation.’” Id. at 283-84 (quoting Keeton v. Hustler Magazine, Inc.,

465 U.S. 770, 775 (1984)). The “defendant’s suit-related conduct must create a substantial

connection with the forum state,” and “the relationship must arise out of contacts that the defendant

himself creates with the forum State” . . . with the “minimum contacts analysis look[ing] to the

defendant’s contacts with the forum State itself, not the defendant’s contacts with persons who

reside there.” Id. at 284 (citing Burger King, 471 U.S. at 475 and Int’l Shoe Co. v. State of Wash.,

326 U.S. 310, 319 (1945)) (emphasis in original). The “plaintiff cannot be the only link between

the defendant and the forum. Rather, it is the defendant’s conduct that must form the necessary

connections with the forum State” to support the basis for specific jurisdiction. Id. at 285-86 (citing

Burger King, 471 U.S. at 478); see also Dental Dynamics, LLC v. Jolly Dental Grp., LLC, 946


                                                  7
F.3d 1223, 1231 (10th Cir. 2020) (“[A] defendant’s interaction with a plaintiff—even when

allegedly tortious—is insufficient to establish personal jurisdiction.”).

       For the purposeful availment (or purposeful direction) requirement to be met, there must

be some conduct that is particular to the forum. In Calder v. Jones, 465 U.S. 783 (1984), the

Supreme Court concluded that the defendant’s “intentional, and allegedly tortious, actions were

expressly aimed at California.” Id. at 789. The Tenth Circuit, in Dudnikov v. Chalk & Vermilion

Fine Arts, Inc., 514 F.3d 1063 (10th Cir. 2008), interpreted Calder to provide a means of

demonstrating purposeful direction through “(a) an intentional action . . . that was (b) expressly

aimed at the forum state . . . with (c) knowledge that the brunt of the injury would be felt in the

forum state.” Id. at 1072. The court also noted, “we do not imagine that Calder necessarily

describes the only way to satisfy the purposeful direction test . . . .” Id. at 1071 (emphasis added).

More recently, in a case alleging, as here, that part of the defendant’s purposeful contacts included

marketing over the Internet, the Tenth Circuit stated:

       [In Shrader v. Biddinger, 633 F.3d 1235 (10th Cir. 2011)] [w]e noted that “it is
       necessary to adapt the analysis of personal jurisdiction to this unique circumstance
       by placing emphasis on the internet user or site intentionally directing his/her/its
       activity or operation at the forum state rather than just having the activity or
       operation accessible there.” Id. at 1240. Accordingly, “[t]he maintenance of a web
       site does not in and of itself subject the owner or operator to personal jurisdiction,
       even for actions relating to the site, simply because it can be accessed by residents
       of the forum state.” Id. at 1241. Instead, we “look to indications that a defendant
       deliberately directed its message at an audience in the forum state and intended harm
       to the plaintiff occurring primarily or particularly in the forum state.” Id.

Old Republic Ins. Co. 877 F.3d at 908.

       B.      Contacts with Colorado

       Other than the allegations that Defendant, a California corporation, (1) knowingly infringed

a Colorado corporation’s copyrighted works (here, the Infringing Works being a deliberate copy

of the Copyrighted Collection), (2) did not discontinue the infringement after being notified by

                                                  8
Plaintiff in 2018, and (3) arranged for Amazon.com to direct searches for “Relaximals” to

Defendant’s products, Plaintiff makes no allegations of purposeful contact by Defendant toward

Colorado that differs in any respect to purposeful contacts Defendant had in the rest of the United

States. All of Plaintiff’s allegations concerning Defendant’s marketing and sales conduct would

apply equally to any state that has Ross, Marshall, TJ Maxx, and HomeGoods stores. Certainly,

every state in the union would have equal access to the Internet presence of Defendant and could

order goods from Amazon.com. Further, Plaintiff makes no allegation of the relative volume of

sales that Defendant made in Colorado versus any other state. Plaintiff pleads no unique,

purposeful marketing/sales conduct directed toward Colorado residents other than what Defendant

did toward residents of any other state. In this respect, Plaintiff is necessarily relying, at least in

part, upon a “stream of commerce” theory in asserting personal jurisdiction over Defendant.

       C.      Stream of Commerce Theory

       The stream of commerce theory was first articulated in World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1980) (purposeful availment not only occurs through direct activities

in a state, but also when “a corporation . . . delivers its products into the stream of commerce with

the expectation that they will be purchased by consumers in the forum State.”). The theory was

modified by a plurality, Justice O’Connor writing, in Asahi Metal Industry Co. v. Superior Court,

480 U.S. 102 (1987), resulting in the “stream of commerce plus” adaptation, which holds that the

exercise of personal jurisdiction requires more than the mere act of placing a product in the stream

of commerce. Id. at 108-113. “The ‘substantial connection’ between the defendant and the forum

State necessary for a finding of minimum contacts must come about by an action of the defendant

purposefully directed toward the forum State,” and “[t]he placement of a product into the stream

of commerce, without more, is not an act of the defendant purposefully directed toward the forum


                                                  9
State.” Id. at 112. The four justices in Asahi Metal Industry Co. noted that “[a]dditional conduct

of the defendant may indicate an intent or purpose to serve the market in the forum State, for

example, designing the product for the market in the forum State, advertising in the forum State,

establishing channels for providing regular advice to customers in the forum State, or marketing

the product through a distributor who has agreed to serve as the sales agent in the forum State.”

Id. Furthermore, a defendant may sufficiently avail itself of a state’s market if it were to “create,

control, or employ the distribution system” that brings the product to the state. Id.

       The Asahi plurality opinion was then analyzed in another plurality opinion, authored by

Justice Kennedy, in J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873 (2011). The Court noted

that a “defendant’s transmission of goods permits the exercise of jurisdiction only where the

defendant can be said to have targeted the forum; as a general rule, it is not enough that the

defendant might have predicted that its goods will reach the forum state.” Id. at 882. The plurality

opinion also noted that “a defendant [could] in principle be subject to the jurisdiction of the courts

of the United States but not of any particular State.” Id. at 884. In that case, a defendant’s

nationwide sales or marketing efforts were not enough to justify New Jersey’s exercise of personal

jurisdiction; without “conduct purposefully directed at New Jersey,” the forum did not have

“power to adjudge the rights and liabilities of [the defendant], and its exercise of jurisdiction would

violate due process.” Id. at 886-87.

       Although the Tenth Circuit has avoided weighing in on the “stream of commerce plus”

theory, courts within the Tenth Circuit have addressed it. For example, in Fischer v. BMW of N.

Am., LLC, 376 F. Supp. 3d 1178, 1186 (D. Colo. 2019), Chief Judge Philip A. Brimmer applied

the theory in dismissing a German company. He noted that the plaintiff there, as here, did not

allege that the defendant specifically targeted Colorado with its distribution efforts. He also stated


                                                  10
that the creation of a nationwide distribution system or marketing plan is insufficient, standing

alone, to demonstrate minimum contacts with Colorado. Id. at 1186 (citing Nicastro, 564 U.S.

873; Lynch v. Olympus Am., Inc., No. 18-cv-00512-NYW, 2018 WL 5619327, at *4 n.5 (D. Colo.

Oct. 30, 2018)).

       On the other hand, in Advanced Card Techs. LLC v. Harvard Label Inc., No. CIV-07-1269-

D, 2008 WL 4534117 (W.D. Okla. 2008), under facts similar to those here, the court found specific

personal jurisdiction even under a stream of commerce plus theory. The court stated:

       . . . Defendant through its distributors placed its accused products in the stream of
       commerce. Defendant knew the likely destinations of its products were the states
       served by its distributors and the distribution centers to which Defendant made
       shipments. . . . As to Walgreens [including in Oklahoma], Defendant’s conduct
       included shipping the cards directly to the retailer’s regional distribution centers.
       The Court thus concludes that Defendant’s connection to Oklahoma included an
       ongoing, intentional relationship through intermediaries with a retailer in the forum
       (Walgreens) and sales of Defendant’s products to customers in Oklahoma.
       Defendant knew or reasonably could have foreseen that Oklahoma was a
       termination point of the distribution chain and a point of sale of its products. Thus,
       Defendant reasonably could have anticipated being sued for patent infringement in
       Oklahoma. In short, the Court finds that Plaintiff has adequately shown, for
       purposes of defeating Defendant's dismissal motion, the existence of specific
       jurisdiction in Oklahoma.

Id. at *3. Courts in other circuits are as equally divided on whether these sorts of facts establish

specific jurisdiction. Compare Best Chairs Inc. v. Factory Direct Wholesale, LLC, 121 F. Supp.

3d 828 (S.D. Ind. 2015) (applying Seventh Circuit precedent and finding jurisdiction under similar

facts) with Wireless Env’t, LLC v. HooToo.com, Inc. et al., No. 1:15CV1215, 2016 WL 4530617

at *4 (N.D. Ohio Aug. 30, 2016) (“There is no evidence that [defendant] designed nightlights or

spotlights for the Ohio market [or] that [it] directed advertising or promotion of the accused

products specifically to residents of the State of Ohio. Sales, marketing and advertising conduct

aimed, through the services of a third-party like Amazon, to the United States market in general is



                                                11
insufficient to satisfy Due Process requirements under the Sixth Circuit's ‘stream of commerce

plus’ approach.”).

       Courts around the country appear to be struggling with developing a test for purposeful

availment under these circumstances. I will discuss some of those here:

       In One Media IP Ltd. v. S.A.A.R. SrL, 122 F. Supp. 3d 705 (M.D. Tenn. 2015), a copyright

infringement case in the Sixth Circuit, the court adopted a District of Kansas test that considered

“(1) the defendant’s direction or control over the flow of the product into the forum; (2) the

quantity of the defendant’s particular product regularly flowing into the forum; and (3) the

distinctive features of the forum that connect it with the product in question.” Id. at 717 (citing

Eaves v. Pirelli Tire, No. 13-1271-SAC, 2014 WL 1883791 at *14 (D. Kan. May 12, 2014). The

One Media IP Ltd. court also stated that if a defendant’s website “is interactive to a degree that

reveals specifically intended interaction with residents of the state,” there may be purposeful

availment, but if the website is merely available to all users of the Internet equally and is not

directed toward the forum state, this falls short of purposeful availment. Id. Regarding the Eaves

test, the court noted that the defendant did not control the flow of products into the forum state but

contracted with a retail website to deliver the products, with users interacting directly with the

retail vendor. “[Defendant’s] broad intention to target the United States through a third party is

not sufficient to establish purposeful availment.” Id. at 718. As to quantity of sales, they were

negligible in One Media IP Ltd., id. at 719 (“Finally, [defendant] operates a non-interactive

website that is accessible throughout the world. It offers nothing for sale on the website. The

website evinces no interactivity directed at Tennessee and provides no support for exercising

personal jurisdiction over [defendant].”).




                                                 12
       On the other hand, in Luv N' care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465(5th Cir. 2006), the

court found that “placing a product into the stream of commerce, at least where the defendant

knows the product will ultimately reach the forum state,” does constitute purposeful availment.

Id. at 470. The Fifth Circuit expressly declined to follow the plurality opinion (the “stream of

commerce plus” theory) in Asahi, 480 U.S. at 112, but rather adhered to the original theory created

by World-Wide Volkswagen, 444 U.S. at 298. Id. Likewise, in O’Neal v. Bumbo Int’l Trust, 16 F.

Supp. 3d 952 (S.D. Ind. 2014), the defendant’s knowledge and intention that its products were

being sold nationwide through retailers, and that some of those retailers were in the forum state,

was sufficient to establish purposeful availment. Id. at 958-59. Finally, in Polar Electro Oy v.

Suunto Oy, 829 F.3d 1343 (Fed. Cir. 2016), the Federal Circuit found that under either the stream

of commerce theory or its “plus” iteration announced in the plurality decisions of Asahi and

Nicastro, purposefully shipping products to forum retailers, “fully expecting that its products

would then be sold in [the forum] as a result of its activities,” means the defendant’s actions are

purposefully directed to the forum state, “indicating an intent and purpose to serve not only the

U.S. market generally, but also the [forum state] market specifically.” Id. at 1350.

       Although the Tenth Circuit has not clearly adopted a black letter rule, the court in Cagle v.

Rexon Indus. Corp., Ltd., No. CIV-18-1209-R, 2019 WL 1960360 (W.D. Okla. May 2, 2019),

gleaned what it could from the Circuit’s decisions and canvassed sister district court opinions

struggling to apply the stream of commerce theory. “[W]hile the Tenth Circuit ‘has yet to interpret

the conflicting opinions of Asahi and Nicastro to determine the proper framework for a stream-of-

commerce analysis,’ district courts in this circuit have held that ‘something more’ than merely

placing a product into the stream of commerce is required to establish minimum contacts for

jurisdictional purposes.” Id. at *8 (citing Fischer, 2019 WL 1331978 at *4). How much “more”


                                                13
is the issue. In Cagle, although the court dismissed the defendant for lack of personal jurisdiction,

of significance was the fact that the product in question was a saw that was produced in Taiwan

and delivered to Sears, Roebuck and Co. (“Sears”), and it was Sears, not the defendant, that

determined where to sell it in the United States. Had that case involved knowing distribution

through established retail stores that the defendant knew would make sales in Colorado, or had it

involved direct deliveries to Colorado consumers through a site such as Amazon.com (as alleged

in the FAC here), I believe the outcome would have been different.

       One critical factor in this case is Defendant’s use of the Internet. Such use does not itself

create personal jurisdiction. “Consistent with the thrust of the Calder-derived analysis for specific

jurisdiction in the internet context discussed above, in considering what ‘more’ could create

personal jurisdiction for such activities, courts look to indications that a defendant deliberately

directed its message at an audience in the forum state and intended harm to the plaintiff occurring

primarily or particularly in the forum state.” Shrader v. Biddinger, 633 F.3d 1235, 1241 (10th Cir.

2011). However, in Shrader, the court distinguished its earlier decision in Silver v. Brown, 382 F.

App’x 723 (10th Cir. 2010), in which the court found “significant” “the defendant’s deliberate

exploitation of search-engine technology to funnel searches regarding the plaintiff and his business

to [defendant’s] blog, which warned them about the plaintiff and provided a link to ‘reputable’

competitors.” 633 F.3d at 1241 (citing 382 F. App’x at 725-26 & n.2, 730).

       In the present case, the Plaintiff has alleged: “Defendant actively and intentionally

advertised the Infringing Works on Amazon.com by paying the retail giant Amazon.com to list its

Infringing Works as Sponsored Products when a consumer searched Amazon.com for

‘Relaximals.’” Am. Compl. ¶ 23. Unlike here, in Silver, the defendant had also deliberately created

a blog attacking the forum plaintiff’s business; further, the forum state was the center of the


                                                 14
defendant’s business activities. The defendant knew that the audience for its online activity would

inherently include a substantial number of forum residents and businesses. Thus, I believe the use

of search-engine technology to funnel searches about the plaintiff to defendant’s blog would not

have been sufficient itself to confer jurisdiction.

       The current case, and specifically the allegations in FAC ¶ 23, are not unlike the alleged

defamatory statement in Shrader. There, the defendant sent an email to his list of customers and

also posted it on a traders’ forum. The Tenth Circuit, in dicta, stated that had such email gone to

some residents of the forum, and had the defendant known that would be the case, this “might have

satisfied [plaintiff’s] burden on personal jurisdiction.” 633 F.3d at 1248. However, in Shrader

the defendant specifically alleged avoiding sending the email to anyone in the forum state, and the

plaintiff produced no evidence that any forum residents received it.

       D.      Application of Relevant Factors to this Case

       As I see the legal landscape, the following activities which are present in this case, each

standing alone, are not enough to confer personal jurisdiction: (1) operating an interactive website

absent an allegation that Colorado residents were targeted, see Zvelo, Inc. v. Check Point Software

Techs., Ltd., 418 F. Supp. 3d 664, 670 (D. Colo. 2019); (2) putting goods into the stream of

commerce knowing that some will be sold in Colorado, see Cagle, 2019 WL 1960360 at *8; (3)

engaging in a nationwide distribution system or marketing plan unless specifically directed at the

forum state, see Old Republic Ins. Co., 877 F.3d at 916; Fischer, 376 F. Supp. 3d at 1186; Durango

Merch. Servs., LLC v. Flagship Merch. Servs., LLC, No. 18-cv-3018-WJM-STV, 2019 WL

3205958, at *2 (D. Colo. July 16, 2019); Nicastro, 564 U.S. at 885; (4) causing intellectual

property harm to a Colorado resident, Dudnikov, 514 F.3d at 1077; (5) deliberately exploiting

search-engine technology to funnel searches regarding the forum plaintiff’s products to defendant's


                                                  15
products, Shrader, 633 F.3d at 1241 (discussing Silver, 382 F. App’x 723); (6) engaging in direct

to consumer sales via an Internet platform, SpaceCo Bus. Sols., Inc. v. Mass Engineered Design,

Inc., 942 F. Supp. 2d 1148, 1155 (D. Colo. 2013), aff'd, 553 F. App’x 1008 (Fed. Cir. 2014); Agape

Flights, Inc. v. Covington Aircraft Engines, Inc., 771 F. Supp. 2d 1278, 1288 (E.D. Okla. 2011);

and (7) selling to the forum’s residents through numerous brick and mortar retail stores, Fabara v.

GoFit, LLC, 308 F.R.D. 380, 402 (D.N.M. 2015), as amended (Aug. 20, 2015).

       What I have not found is a case in which all of these elements are present. The cases

analyzing these sorts of considerations, which number in the hundreds, all involve some subset of

these facts (or perhaps additional jurisdictional facts that are not present in this case). Relevant

post-Nicastro cases by our circuit court appear to support jurisdiction here. First, the court in Old

Republic Ins. Co. found of potential significance the existence of direct sales to the forum’s

residents. 877 F.3d at 909 n.21 (“[T]he facts of the present case take us outside the stream-of-

commerce theory because Continental Motors engaged in direct sales of the FBO Program to

Colorado customers.”). We have such sales alleged here.

       Second, concerning knowledge that its products were going to the forum state, in Monge

v. RG Petro-Mach. (Grp.) Co., 701 F.3d 598 (10th Cir. 2012), the court held that the heightened

requirements of the Asahi test were not met because the defendant consigned an oil well repair rig

to a company in Kansas, but that company later moved one of the rigs to Oklahoma; thus, the

defendant had not expected that the rig would be used in Oklahoma and, thus, had not

“purposefully directed actions toward the forum.” Id. at 620. Here, we have indisputable

knowledge by Defendant that it was selling to Colorado residents through numerous platforms.

       Finally, concerning Colorado-specific conduct, we have the Shrader and Silver cases

placing importance on manipulation of the Internet to direct searches for a forum plaintiff’s


                                                 16
presence to the defendant’s own benefit. In this case, we have an allegation of Defendant

continuing its utilization of the Colorado market even after it was warned by Plaintiff of its

Infringing Products and their purported violation of the Copyrighted Collection, which is unlike

the defendant in Shrader avoiding contact with the plaintiff’s forum.

        In sum, although only by the thinnest of margins, I believe under the case law, with all

Colorado contacts considered, Plaintiff has established purposeful direction toward or availment

of the forum.

III.    Injury Related to Defendant’s Forum Contacts

        The next inquiry requires that the plaintiff’s injuries arise out of the defendant’s forum-

related activities. Here, the stated injury is Defendant’s alleged infringement of the Copyrighted

Collection that Plaintiff asserts resulted in damages due to lost sales, which, of course, are

manifested by competing sales of the Infringing Works, including those sales in Colorado. In

Tomelleri v. MEDL Mobile, Inc., 657 F. App’x 793 (10th Cir. 2016), the court noted that it had

“not selected a test to determine when this requirement is met,” but it had analyzed two approaches.

Id. at 796. The first is whether the plaintiff can show the “defendant’s forum-related activities

were an ‘event in the causal chain leading to plaintiff’s injury.’” Id. (quoting Dudnikov, 514 F.3d

at 1078. The second is “‘whether any of the defendant’s contacts with the forum are relevant to

the merits of plaintiff’s claim.’” Id.

        Both of these tests are met here. Defendant’s sales of the Infringing Works, indisputably

including sales in Colorado, are in the causal chain of Plaintiff’s alleged injury—damages for lost

sales and profits. Further, these sales, as well as the other contacts addressed above, are material

to the Plaintiff’s claim.




                                                17
IV.    Fair Play and Substantial Justice

       The final task for me is to analyze whether the exercise of personal jurisdiction offends

“traditional notions of fair play and substantial justice.” ClearOne Commc’ns., Inc., 643 F.3d at

764. Is personal jurisdiction over Defendant reasonable in light of the circumstances surrounding

this case? Id. As noted above, I must consider in this analysis:

       (1) the burden on the defendant, (2) the forum state’s interest in resolving the
       dispute, (3) the plaintiff's interest in receiving convenient and effective relief, (4)
       the interstate judicial system’s interest in obtaining the most efficient resolution of
       controversies, and (5) the shared interest of the several states in furthering
       fundamental substantive social policies.

Id.

       First, the burden on Defendant, a California corporation, would be incrementally greater

than litigating the case in that state. However, once the current COVID-19 situation is resolved,

one of the two defendants must litigate in a foreign state. “[W]e see no particular burden simply

in the travel from Alberta to Oklahoma that may be required as part of this lawsuit. We therefore

believe this factor does not weigh in the individual defendants’ favor.” Newsome v. Gallacher,

722 F.3d 1257, 1273 (10th Cir. 2013); Dudnikov, 514 F.3d at 1081 (noting that “one side must

bear the inconvenience of litigating on the road”); but see Marcus Food Co. v. DiPanfilo, 671 F.3d

1159, 1169 (10th Cir. 2011) (“[L]itigating in a U.S. court located 1,200 miles from Toronto is

clearly a burden on [defendant].”). This weighs only slightly, if at all, in Defendant’s favor.

       Second, Colorado “has an interest in providing residents with a convenient forum for

redressing grievances.” Dental Dynamics, LLC, 946 F.3d at 1232; see also ClearOne Commc'ns,

Inc., 643 F.3d at 764 (“Utah has a reasonable, if not substantial, interest in the resolution of this

dispute, given that ClearOne is a Utah-based corporation.”); OMI Holdings, 149 F.3d at 1096

(“Although less compelling, a state may also have an interest in adjudicating a dispute between


                                                 18
two non-residents where the defendant’s conduct affects forum residents.”). This weighs in

Plaintiff’s favor.

        Third, Plaintiff appears to be a small company and, accordingly, has an interest in the

convenience of a Colorado forum. This weighs in Plaintiff’s favor. See Goodwin v. Bruggeman-

Hatch, No. 13-cv-02973-REB-MEH, 2014 WL 3882183, at *9 (D. Colo. Aug. 7, 2014) (“The third

factor also weighs in Plaintiff's favor. Plaintiff is located in the United States, and therefore

litigating here would be more convenient for him.”).

        Fourth, the interstate judicial system’s interest in efficiency probably weighs slightly in

Plaintiff’s favor. Based on my experience, the case will likely involve the same type and number

of witnesses from each party. Further, federal law governs here and can be equally applied in a

district court in either forum. However, “because this action is already pending before this court,”

Marble Point Energy Ltd v. Majestic Capital Grp., LLC, No. 2:06-CV-00487 PGC, 2007 WL

9783230, at *2 (D. Utah Oct. 17, 2007), some judicial efficiency will be gained by leaving the case

here.

        The fifth factor appears neutral, with no apparent fundamental substantive social policies

at play here, except perhaps that federal law will govern this dispute.

        My analysis of these factors leads me to find that exercising personal jurisdiction over

Defendant in this forum would not offend traditional notions of fair play and substantial justice.

V.      Venue Transfer

        As noted above, under clear precedent, once I have found personal jurisdiction over

Defendant, venue is proper here. In any event, after consideration of the previous section of this

Order concerning fair play and substantial justice, I do not see a fundamental difference between

the lawsuit occurring in Colorado versus California for venue purposes.


                                                 19
                                      CONCLUSION

       I find Plaintiff has demonstrated this Court’s personal jurisdiction over Defendant.

Accordingly, I deny Defendant's Motion to Dismiss for Lack of Jurisdiction or Venue Change

[filed January 13, 2020; ECF 20].

       Dated at Denver, Colorado, this 31st day of March, 2020.

                                                  BY THE COURT:




                                                  Michael E. Hegarty
                                                  United States Magistrate Judge




                                             20
